Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to PTAB Decision
2.	This communication is responsive to the PTAB reversal mailed 02 June 2022.
Information Disclosure Statement
3.	On 12 August 2022, Applicant’s representative, through Ms. Kejsi Hoxha, contacted Examiner, advising that information disclosure statement submitted on 17 August 2021 is absent from the application file wrapper as being a “list of references cited by Applicant and considered by the Examiner” (PTO-1449). Accordingly, Examiner submits this Corrected Notice of Allowability indicating that the submission of 17 August 2021 complies with the provisions of 37 CFR 1.97, and that the Examiner has considered the information disclosure statement.
Allowable Subject Matter
4.	Claims 1-16 and 18-25 are allowed.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122